Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 8, 2018

                                     No. 04-17-00586-CV

                                   Juan Garcia MORENO,
                                         Appellant

                                              v.

                                    Maria M. MORENO,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1988-CI-17672
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

        Appellee’s brief was due February 20, 2018. It has not been filed. This appeal will
be set “at issue” in ten days. If appellee’s brief and a written response stating a reasonable
explanation for failing to timely file the brief is not filed within ten days, this appeal will
be set for submission without an appellee’s brief.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court